     Case 1:20-cv-00358-NONE-JLT Document 19 Filed 07/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    SHIKEB SADDOZAI,                                  Case No. 1:20-cv-00358-NONE-JLT (PC)

12                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                        SECOND MOTION FOR EXTENSION OF
13            v.                                        TIME AND DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
14    J. CEBALLOS, et al.,
                                                        (Doc. 18)
15                        Defendants.
16

17          Plaintiff requests a second extension of time to comply with the Court’s screening order

18   (Doc. 10). (See Doc. 18 at 1.) Plaintiff states that his access to the prison law library has been

19   restricted. (Id. at 2.) The Court finds good cause to grant Plaintiff’s request.

20          Plaintiff also requests the appointment of counsel. (Doc. 18 at 1.) Plaintiff does not have a

21   constitutional right to appointed counsel in this civil action, see Rand v. Rowland, 113 F.3d 1520,

22   1525 (9th Cir. 1997), and the Court cannot require an attorney to represent a party under 28

23   U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296, 304-05 (1989). However, in

24   “exceptional circumstances,” the Court may request the voluntary assistance of counsel pursuant

25   to section 1915(e)(1). Rand, 113 F.3d at 1525.

26          Given that the Court has no reasonable method of securing and compensating counsel, the

27   Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

28   whether “exceptional circumstances exist, a district court must evaluate both the likelihood of
     Case 1:20-cv-00358-NONE-JLT Document 19 Filed 07/10/20 Page 2 of 2


 1   success on the merits [and] the ability of the [petitioner] to articulate his claims pro se in light of

 2   the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 3           In the present case, the Court does not find the requisite exceptional circumstances. Even

 4   if it is assumed that Plaintiff has made serious allegations that, if proven, would entitle him to

 5   relief, his case is not extraordinary. The Court is faced with similar cases almost daily. In

 6   addition, at this stage in the proceedings, the Court cannot make a determination as to whether

 7   Plaintiff is likely to succeed on the merits; and, based on a review of the records in this case, the

 8   Court does not find that Plaintiff cannot adequately articulate his claims. For the reasons set forth

 9   above, the Court ORDERS:
10           1. Plaintiff’s request for an extension of time is GRANTED. Plaintiff shall have until

11                August 10, 2020, to comply with the Court’s screening order.

12           2. Plaintiff’s request for the appointment of counsel is DENIED without prejudice.

13
     IT IS SO ORDERED.
14

15       Dated:     July 9, 2020                                 /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
